UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-153


C. HOLMES, a/k/a Cynthia Holmes, a/k/a Cynthia Holmes, M.D., a/k/a Cynthia Collie
Holmes,

                    Petitioner,

             v.

HAYNSWORTH SINKLER BOYD, P.A.,

                    Respondent.



              On Petition for Permission to Appeal. (2:20-cv-00234-BHH )


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cynthia C. Holmes, Petitioner Pro Se. Mary McFarland Caskey, Mary Cothonneau
Eldridge, HAYNSWORTH SINKLER BOYD, PA, Columbia, South Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       C. Holmes petitions for permission to appeal under 28 U.S.C. § 1292(b) the district

court’s orders: (1) adopting the recommendation of the magistrate judge and denying her

motion to remand the case to the bankruptcy court, and (2) denying her motion for

reconsideration of that order. The bankruptcy court has since granted Holmes’ motion to

dismiss her bankruptcy case. Due to the dismissal of the underlying bankruptcy case, this

court “is without the power to afford effective relief.” See Central States, Se. & Sw. Areas

Pension Fund v. Central Transp., Inc., 841 F.2d 92, 96 (4th Cir. 1988). Accordingly, we

deny Holmes’ motion to exceed length limitations for the petition and deny the petition to

appeal as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2